Citation Nr: 0819624	
Decision Date: 06/13/08    Archive Date: 06/18/08

DOCKET NO.  03-36 965	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Entitlement to an increased initial disability evaluation for 
diabetes mellitus, Type II, currently evaluated as 20 percent 
disabling.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Jeanne Schlegel, Counsel




INTRODUCTION

The veteran served on active duty from April 1968 to 
September 1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2003 rating decision of the 
Louisville, Kentucky, Regional Office (RO) of the Department 
of Veterans Affairs (VA), which granted the veteran's claim 
of entitlement to service connection for diabetes mellitus, 
Type II, assigning a 20 percent evaluation effective from May 
2001.  The assigned evaluation has been appealed.

This case was previously before the Board in December 2007, 
at which time a service connection claim for post-traumatic 
stress disorder (PTSD) was denied and the increased initial 
rating claim for diabetes was remanded for additional 
evidentiary development to include providing an updated VA 
examination for the veteran.  The actions requested in the 
Board remand have been undertaken and the claim has returned 
to the Board for appellate consideration.


FINDING OF FACT

The veteran's diabetes mellitus, Type II, requires him to 
take insulin and to follow a restricted diet, but does not 
require him to regulate his activities.


CONCLUSION OF LAW

The criteria for an initial rating in excess of 20 percent 
for diabetes mellitus, Type II, have not been met during any 
portion of the appeal period.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, and Part 
4, including §§ 4.1, 4.2, 4.3, 4.7, 4.10, 4.119, Diagnostic 
Code 7913 (2007).




REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the veteran's claim decided herein, VA has 
met all statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326 (2007).

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the veteran and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  See 38 U.S.C.A. § 5103(a) (West 
2002); 38 C.F.R. § 3.159(b) (2007); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. 
App. 112, 120-21 (2004) (Pelegrini II), the United States 
Court of Appeals for Veterans Claims (Court) held that VA 
must inform the veteran of any information and evidence not 
of record (1) that is necessary to substantiate the claim; 
(2) that VA will seek to provide; (3) that the claimant is 
expected to provide; and (4) request that the claimant 
provide any evidence in his possession that pertains to the 
claim.

Prior to and following the initial adjudication of the 
veteran's claim, letters dated in February 2002, March 2006, 
October 2006 and December 2007 followed by supplemental 
statements of the case, the most recent in February 2008, 
fully satisfied the duty to notify provisions.  See 38 
U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b)(1) 
(2007); Quartuccio, at 187.  The veteran was aware that it 
was ultimately his responsibility to give VA any evidence 
pertaining to the claim.  The aforementioned letters told him 
to provide any relevant evidence in his possession. See 
Pelegrini II, at 120-21.  The Board also notes that the 
veteran was provided with notice of how VA determines 
disability ratings and effective dates, compliant with 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), in the 
March 2006 notice letter.

The Board also concludes VA's duty to assist has been 
satisfied.  The veteran's service medical records and VA 
medical records dated from 2001 forward are in the file.  The 
veteran has at no time referenced outstanding records that he 
wanted VA to obtain or that he felt were relevant to the 
claim.

For increased rating claims, the duty to assist includes, 
when appropriate, the duty to conduct a thorough and 
contemporaneous examination of the veteran.  See Green v. 
Derwinski, 1 Vet. App. 121 (1991).  In addition, where the 
evidence of record does not reflect the current state of the 
veteran's disability, a VA examination must be conducted.  
See Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. 
§ 3.327(a) (2007).  Pursuant to a Board remand, issued in 
December 2007, a VA examination to evaluate the veteran's 
diabetes was conducted later in December 2007.  

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006).  

Factual Background

The veteran filed a service connection claim for diabetes in 
September 2001.  In a February 2003 rating action, service 
connection was established for diabetes, for which a 10 
percent evaluation was assigned under Diagnostic Code 7913, 
effective from May 2001.  The grant was based on a finding 
that the veteran served in Vietnam and the medical evidence 
of record contained a diagnosis of diabetes, documented at 
least as early as May 2001.  

VA medical records reflect that the veteran was started on 
insulin in February 2002, and that at that time he was also 
given a diabetic diet and would receive periodic dietary 
consultation.  There was no mention of medical restriction of 
activities at that time.  When seen in July 2002, it was 
noted that diabetes was in poor control and insulin was 
increased to 10 units bid.  Diabetic foot examination of 
December 


2002 was normal and insulin was increased to 12 units in the 
morning, remaining at 10 units at night.  Diabetes was 
described as in fair control in an April 2003 record, and no 
medication changes were indicated.  Diet compliance was 
encouraged at that time.  In September 2003, diabetes was 
described as in excellent control.  The medical records dated 
in 2002 and 2003 reflect that glaucoma had been diagnosed, 
but revealed no evidence of diabetic retinopathy.

Service connection for peripheral neuropathy of the lower 
extremities, secondary to diabetes, was granted in a December 
2003 rating decision, based on VA medical records dated in 
2002 which diagnosed this condition.  

A VA examination for hypertension was conducted in December 
2003.  The veteran reported that diabetes had initially been 
diagnosed in 1989.  At that time, it was noted that the 
veteran was taking 10 units of insulin twice a day.  
Hypertension was diagnosed and was etiologically linked by 
the examiner to diabetes.  Service connection for 
hypertension, secondary to diabetes, was granted in a March 
2007 rating action.

In April 2004, the veteran filed a service connection claim 
for glaucoma, secondary to diabetes.  A VA optometry consult 
dated in March 2004 revealed assessments of suspected 
glaucoma and diabetes without retinopathy.  The veteran 
underwent a VA eye examination in November 2004 at which time 
it was noted that he had a history of insulin dependent 
diabetes and the diagnoses included diabetes without 
retinopathy.  Service connection for glaucoma was denied in a 
February 2005 rating action.

A VA medical record dated in February 2007 revealed that 
kidney and liver function tests were normal and indicated 
that diabetes was in excellent control and that the veteran 
was to be taken off insulin.  The veteran was advised to walk 
2 to 3 miles a day.  

The veteran was seen for a follow up for diabetes in June 
2007, at which time it was reported that his sugars were 
running higher.  A reference to hypoglycemia was 


made and the veteran apparently reported that he had passed 
out twice due to this, with no time frame or need for 
hospitalization indicated.  Initially, diabetes in worsening 
control was diagnosed and the veteran was advised to start 
back on 5 units of insulin.  However, an addendum was added 
to that report following receipt of test results which 
revealed that that kidney and liver function tests were 
normal, sugar was normal, and other tests were in the normal 
range.  Ultimately, the veteran was notified that did not 
need to start back on insulin yet.  

An October 2007 VA progress notes indicates that the veteran 
reported having sugar levels in the 200's at times, but good 
fasting sugars.  When evaluated in October 2007, kidney and 
liver function tests were normal.  It was noted that even 
though sugars were running a little higher, the veteran still 
had no immediate need for insulin.  The veteran also 
underwent an eye examination in October 2007, at which time 
the diagnoses included glaucoma, refractive error and 
diabetes without retinopathy.  

A VA examination was conducted in December 2007.  The report 
indicated that diabetes had been diagnosed in 1980 and that 
the veteran had been taking medications and insulin.  It was 
reported that diabetes was in good control and that the 
veteran had worked to lose weight, which was controlling his 
sugars.  His daily medications were identified as: Metformin, 
Glipizide, and NPH (isophane insulin).  It was noted that 
there had been episodes of hypoglycemic reactions or 
ketoacidosis which had not required hospitalization.  It was 
noted that the veteran's diabetes required monthly or less 
often visits to a diabetic provider.  The examiner documented 
that the veteran had been instructed to follow a restricted 
or special diet, but was not restricted in his ability to 
perform strenuous activities.  The examiner explained that 
diabetic nephropathy, peripheral neuropathy as well as 
hypertension were conditions potentially related to diabetes, 
but that visual impairment/glaucoma/myopia, was not.  The 
examiner indicated that diabetes had no effect on the 
veteran's daily activities.  




Legal Analysis

The veteran alleges that since the original grant of service 
connection for diabetes and the assignment of a 20% 
evaluation at that time, effective from May 2001, his 
diabetes has increased in severity. 

The Board wishes to make it clear that it has reviewed all 
the evidence in the veteran's claims file, which includes 
voluminous medical records and a recent VA examination 
conducted in December 2007.  Although the Board has an 
obligation to provide adequate reasons and bases supporting 
this decision, there is no requirement that the evidence 
submitted by the appellant or obtained on his behalf be 
discussed in detail.  Rather, the Board's analysis below will 
focus specifically on what evidence is needed to substantiate 
the veteran's claim, and what the evidence in the claims file 
shows, or fails to show, with respect to that claim.  See 
Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and 
Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  
Each disability must be viewed in relation to its history and 
there must be emphasis upon the limitation of activity 
imposed by the disabling condition.  38 C.F.R. § 4.1.  The 
Board attempts to determine the extent to which the veteran's 
service-connected disability adversely affects his or her 
ability to function under the ordinary conditions of daily 
life, and the assigned rating is based, as far as 
practicable, upon the average impairment of earning capacity 
in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 
4.10.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2007).  When there is an 
approximate balance of positive and negative evidence 
regarding any issue material to the determination of a 
matter, the benefit of the doubt shall be given to the 
claimant.  38 U.S.C.A. § 5107(b).  

The degree of impairment resulting from a disability is a 
factual determination and generally the Board's primary focus 
in such cases is upon the current severity of the disability.  
Francisco v. Brown, 7 Vet. App. 55, 57-58 (1994); Solomon v. 
Brown, 6 Vet. App. 396, 402 (1994).  However, in Fenderson v. 
West, 12 Vet. App. 119 (1999), it was held that the rule from 
Francisco does not apply where the appellant has expressed 
dissatisfaction with the assignment of an initial rating 
following an initial award of service connection for that 
disability.  Rather, at the time of an initial rating, 
separate ratings can be assigned for separate periods of time 
based on the facts found - a practice known as "staged" 
ratings.  More recently, the Court held that "staged" ratings 
are appropriate for an increased rating claim when the 
factual findings show distinct time periods where the 
service-connected disability exhibits symptoms that would 
warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 
505 (2007).

The veteran's diabetes has been rated 20 percent disabling 
under the provisions of 38 C.F.R. § 4.119, Diagnostic Code 
7913, since May 2001 (i.e. for the entirety of the appeal 
period).  Under the applicable criteria, a 20 percent rating 
is warranted for diabetes requiring insulin and a restricted 
diet, or an oral hypoglycemic agent and a restricted diet.  A 
40 percent rating requires insulin, a restricted diet, and 
regulation of activities.  A 60 percent rating requires 
insulin, a restricted diet, and regulation of activities with 
episodes of ketoacidosis or hypoglycemic reactions requiring 
one or two hospitalizations per year or twice a month visits 
to a diabetic care provider, plus complications that would 
not be compensable if separately evaluated.

The Court has recently held that medical evidence is required 
to show that occupational and recreational activities have 
been restricted.  See Camacho v. Nicholson, 21 Vet. App. 360, 
365 (2007) (holding that medical evidence is required to show 
that occupational and recreational activities have been 
restricted, for purposes of Diagnostic Code 7913 providing a 
40 percent disability rating for diabetes when the diabetes 
requires insulin, restricted diet, and regulation of 
activities).  

After reviewing the entire evidence of record and considering 
such evidence in light of the regulatory criteria noted 
above, the Board finds that a rating in excess of 20 percent 
is not warranted for diabetes for any portion of the appeal 
period, as it has not been shown to be so disabling as to 
warrant a 40 percent or higher rating under Diagnostic Code 
7913.  In sum, although the veteran's diabetes requires him 
to take insulin or oral hypoglycemic agents for control and 
to follow a restricted diet, the evidence indicates that he 
is able to carry out his usual activities without difficulty, 
and that the diabetes does not require him to regulate his 
activities.  

The medical evidence of record shows that for the entirety of 
the appeal period, a combination of oral medications, insulin 
and restricted diet have controlled the veteran's diabetes.  
VA treatment records further show that he is seen for routine 
and regular maintenance of his condition; however no records 
dated from 2001 forward indicate that the veteran's diabetes 
required any regulation of his activities.  When specifically 
addressed upon VA examination of 2007, the examiner indicated 
that while the veteran had been instructed to follow a 
restricted or special diet, he was not restricted in his 
ability to perform strenuous activities and commented that 
diabetes had no effect on the veteran's daily activities.  
Essentially, the record lacks any medical evidence 
demonstrating that the veteran is under any medical order to 
limit his activities as a result of diabetes.  See Camacho v. 
Nicholson, 21 Vet. App. 360, 365 (2007) (holding that medical 
evidence is required to show that occupational and 
recreational activities have been restricted, for purposes of 
Diagnostic Code 7913 providing a 40 percent disability rating 
for diabetes when the diabetes requires insulin, restricted 
diet, and regulation of activities). 

Furthermore, the veteran has had no documented episodes of 
ketoacidosis or hypoglycemic reactions requiring one to two 
hospitalizations per year.  While he acknowledges having 
experienced episodes of hypoglycemic reactions, he reported 
that none of these episodes required hospitalization.  In 
addition, the veteran has reported, and the medical records 
reflect, that he receives diabetic care monthly or less 
frequently.  In addition, the Board points out that service 
connection has been established for both peripheral 
neuropathy of the lower extremities and hypertension, 
secondary to diabetes.  There is no indication at this point 
that the veteran has any other residuals of diabetes, to 
include eye problems, which have been etiologically related 
to the service-connected diabetes.  

After a review of the evidence, the Board finds that although 
the veteran's diabetes requires him to take anti-diabetic 
medications including insulin and to follow a restricted 
diet, it does not require him to regulate his activities, 
which is necessary for entitlement to a 40 percent rating 
under Diagnostic Code 7913.  Thus, the criteria for an 
initial disability rating in excess of 20 percent have not 
been met during any portion of the appeal period.  See Hart 
v. Mansfield, 21 Vet. App. 505 (2007).  For all the foregoing 
reasons, the Board finds that the claim for a rating in 
excess of 20 percent for diabetes must be denied during the 
entire appeal period.  In reaching this conclusion, the Board 
has considered the applicability of the benefit-of-the-doubt 
doctrine; however, as the preponderance of the evidence is 
against the claim, that doctrine is not applicable in the 
instant appeal.  See 38 U.S.C.A. § 5107(b) (West 2002).


ORDER

Entitlement to an increased initial disability evaluation for 
diabetes mellitus, Type II, currently evaluated as 20 percent 
disabling, is denied.



____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


